Exhibit 99.1 Oxford Immunotec Reports First Quarter Financial Results ● First quarter revenue of $ million, an increase of 26 % compared to prior year period ● First quarter Tuberculosis revenue of $ million, an increase of 8 % compared to prior year period ● First quarter Tick-borne disease and other revenue of $3.0 million OXFORD, United Kingdom and MARLBOROUGH, Mass., May 2, 2017 (GLOBE NEWSWIRE) Oxford Immunotec Global PLC (Nasdaq: OXFD), a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of underserved immune-regulated conditions, today announced first quarter 2017 financial results. “We are very pleased with our performance during the first quarter as we continued our evolution from a single-product company to a multi-product company,” said Dr.Peter Wrighton-Smith, Chief Executive Officer ofOxford Immunotec. "Our core tuberculosis (TB) business grew in line with our expectations, with strong growth in the U.S. and Europe & ROW markets during the first quarter, and we saw a strong contribution from our newly acquired tick-borne disease franchise. As we move forward through the year, we will continue to focus on driving revenue growth and progressing the company towards profitability.” By revenue type, total revenues were, in millions: Three Months Ended March 31, Percent Change Product $ $ 8.1 3 % Service 46 % Total Revenue $ 21.5 $ 17.1 26 % By indication, total revenues were, in millions: Three Months Ended March Percent Change Tuberculosis $ $ 8 % Tick-Borne Disease and Other - N/M Total Revenue $ $ 26 % By geography, total revenues were, in millions: Three Months Ended March Percent Change As Reported Constant Currency United States $ $ 8.7 55 % 55 % Europe & ROW 1.8 1.6 12 % 22 % Asia 6.2 6.8 -9 % -8 % Total revenue $ 21.5 $ 17.1 26 % 27 % (1) Changes in revenue include the impact of changes in foreign currency exchange rates. We use the non-GAAP financial measure "constant currency basis" in our filings to show changes in our revenue without giving effect to period-to-period currency fluctuations. We consider the use of a period over period revenue comparison on a constant currency basis to be helpful to investors, as it provides a revenue growth measure free of positive or negative volatility due to currency fluctuations. First quarter 201 7 Financial Results Revenue for the first quarter of 2017 was$21.5 million, representing 26% growth over the first quarter 2016 revenue of$17.1 million. On a constant currency basis, revenue growth was 27% versus the prior year period. Tuberculosis revenue for the first quarter of $18.5 million increased 8% over the prior year period. 2017 first quarter product revenue was$8.4 million,representing a 3% increase from product revenue of$8.1 millionin the first quarter of 2016. The increase was primarily attributable to Europe & ROW TB growth and the sale of Immunetics tick-borne disease kits, offset by reduced revenue in Asia driven by order timing. Service revenue for the first quarter of 2017 was $13.1 million, up 46% from 2016 first quarter revenue of$9.0 million. The increase in service revenue was primarily driven by increased tuberculosis revenues in the United States as well as revenues from Imugen tick-borne disease services. United Statesrevenue was$13.5 millionin the first quarter of 2017, representing 55% growth over revenue of$8.7 millionin the prior year period. The increase was due both to strong organic growth in our core tuberculosis business revenue as well as the additional contribution of our tick-borne disease revenues. Europe& ROW revenue was$1.8 millionin the first quarter of 2017, representing a 12% increase compared to the first quarter of 2016. On a constant currency basis, Europe & ROW increased 22% versus the first quarter of 2016. The increase was primarily due to strong TB growth, particularly in the UK, and sales of Immunetics tick-borne disease kits. Asiarevenue was$6.2 millionin the first quarter of 2017, representing a decrease of 9% compared to 2016 first quarter revenue of$6.8 million. On a constant currency basis,Asiadeclined 8% versus the first quarter of 2016. The decline was due to the timing of orders in China. Gross profit for the first quarter of 2017 was$11.0 million, an increase of$2.1 millionover gross profit of$8.9 millionin the same period of 2016. Gross margin was 51.2%, a decrease of 110 basis points from the gross margin of 52.3% in the first quarter of 2016. The first quarter gross margin performance reflects a strong improvement in the underlying TB margins offset by the addition oftick-borne disease products, which carry a lower gross margin. Operating expenses were$18.0 millionin the first quarter of 2017, an increase of$1.9 million compared to$16.1 millionin the same period last year. The increase in operating expenses was largely due to the inclusion of operating expenses as a result of the Imugen and Immunetics acquisitions, as well as expenses related to ongoing patent litigation. In addition, in the first quarter we recorded a $2.4 million credit related to the change in fair value of contingent consideration associated with the acquisition of Immunetics. 2 Net loss for the first quarter of 2017 was$8.1 million, or$0.36 per share, compared to$7.0 million, or$0.32 per share, in the first quarter of 2016. Net loss per share was based on 22,533,531 and 22,284,392 weighted average ordinary shares outstanding for the first quarters of 2017 and 2016, respectively. EBITDA for the first quarter was$(6.1) millioncompared to$(6.4) millionin the first quarter of 2016.Adjusted EBITDA was$(7.1) millionfor the first quarter compared to$(5.8) millionin the same period in 2016. Both EBITDA and Adjusted EBITDA are non-GAAP measures. Business Outlook We expect to report revenue of between$24.9 and$25.7 million for the second quarter of 2017. We continue to expect to report full year 2017 revenue of between$102and$105 million, representing 19% - 22% year-over-year growth. We expect revenue to increase 21% to 24% for the year using constant exchange rates. Conference Call Oxford Immunotecwill host a conference call onTuesday, May 2, 2017at8:00 a.m. Eastern Timeto discuss its first quarter 2017 financial results. The call will be concurrently webcast. To listen to the conference call on your telephone, please dial (855) 363-5047 for United Statescallers and +1 (484) 365-2897 for international callers and reference confirmation code 8077049 approximately ten minutes prior to start time. To access the live audio webcast or subsequent archived recording, visit the Investor Relations section ofOxford Immunotec'swebsite at www.oxfordimmunotec.com . The replay will be available on the Company's website for approximately 60 days. AboutOxford Immunotec Oxford Immunotec Global PLC is a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of underserved immune-regulated conditions. The Company's first product is the T-SPOT®
